Citation Nr: 0923698	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral upper 
extremity disability as secondary to intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 until July 
1974.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.  A hearing was held in June 2006 before 
the undersigned.

In October 2006, the Board issued a decision denying service 
connection for upper extremity impairment secondary to the 
veteran's service-connected low back disability. In a 
separate decision, the Board vacated the October 2006 
decision.

In April 2007, the Board remanded the case for further 
development, specifically a VA examination addressing the 
etiology of the claimed disability. In September 2008 the 
case was again remanded for additional evidentiary 
development.

Following further development, the case now comes before the 
Board for adjudication.


FINDING OF FACT

The Veteran has a bilateral upper extremity neuropathy 
disorder which has been manifest by since 1997 by pain with 
numbness in the arms and hands.


CONCLUSION OF LAW

Bilateral upper extremity neuropathy disorder is not 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2003, June 2003 and April 2007 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the division of responsibility between VA 
and a claimant in developing an appeal.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of 
a supplemental statement of the case in December 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and records from the 
Veteran's private physician have been obtained. Furthermore, 
the Veteran was afforded a VA examination in November 2008 in 
which the examiner was provided the c-file for review, took 
down the Veteran's history, considered private medical 
evidence, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a June 2006 hearing before 
the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Analysis

The Veteran is claiming service connection for bilateral 
upper extremity disorder secondary to service-connected 
intervertebral disc syndrome.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

While there has been a change in 38 C.F.R. § 3.310, this 
claim predated the amendment, and the change is clearly more 
restrictive. As such the original regulation is for 
consideration here.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

Before considering the facts of this case and applying the 
law outlined above, the Board notes that the evidence shows 
there are two neurologic impairments.  There is evidence of 
degenerative disc disease of the cervical spine with 
stenosis, and bilateral carpal tunnel syndrome.  The issue 
before the Board is whether the cervical disc disease 
manifestations (i.e. cervical radiculopathy) or the carpal 
tunnel syndrome are caused or aggravated by the service 
connected intervertebral disc syndrome.  Regarding the 
Veteran's service connected intervertebral disc syndrome, it 
is clear from the initial rating decision, the Statement of 
the Case and the Supplemental Statements of the Case, that 
the grant of service connection for intervertebral disc 
syndrome was limited to the lumbar spine.

In the present case, the record first shows a diagnosis for 
an upper extremity disorder in an August 1998 electromyogram 
(EMG) which revealed bilateral carpal tunnel syndrome (CTS), 
severe on the right and moderate on the left.  A December 
1998 letter from a private physician, Dr. H.K., indicates 
that an MRI in May 1998 revealed cervical spine stenosis.  In 
March 1999 the Veteran reported to Dr. H.K. that he had been 
experiencing bilateral numbness in his hands and fingers for 
the preceding two years. 

The record indicates that since being diagnosed with CTS in 
August 1998, the Veteran has received continuous treatment 
for CTS and for numbness of the hands and fingers. In May 
1999, a VA physician recommended that the Veteran undergo a 
right carpal tunnel release and suggested that a left carpal 
tunnel release may be necessary in the future.  

In a hearing before the undersigned in June 2006, the Veteran 
described his symptoms.  He stated that for the preceding 
five to eight years he had been experiencing increasing pain 
in his neck and arms below the elbow.  He stated that as 
frequently as once a week his arms and hands go numb and 
clench in on themselves.

The Board finds that a current disability does exist, and now 
is left to consider whether such disability is proximately 
due to or the result of a service-connected disc disease. The 
Veteran is service-connected for intervertebral syndrome.  In 
July 2006 Dr. H.K. indicated that the Veteran's chronic pain 
associated with cervical and lumbar spinal degenerative disc 
disease, is as likely as not related to his service connected 
disability for degenerative disc disease of the lumbar spine.  
In November 2009, however, the Veteran underwent a VA 
examination in which the examiner stated that was unlikely 
that the Veteran's bilateral upper extremity disorder was 
connected to a lumbo-sacral spine disability.

When presented with competing medical opinions the Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board finds that opinion associated with 
the November 2008 VA examination to be of more probative 
weight than the opinion of Dr. H.K.  The VA examination 
indicates that prior to reaching a conclusion, the VA 
examiner reviewed the Veteran's claims file and conducted a 
thorough physical examination of the Veteran.  The examiner 
also reviewed the Veteran's medical history beginning in 1973 
including, x-rays taken in 2003 of the Veteran's lumbo-sacral 
and cervical spine, an MRI of the lumbo-sacral spine and an 
EMG of the bilateral upper extremities.  In reaching his 
conclusion as to the etiology of the Veteran's bilateral 
upper extremity disorder, the examiner provided a well-
reasoned analysis that considered all of the above evidence.  
The examiner stated that because the Veteran's current 
bilateral upper extremity disorder did not begin to manifest 
until 24 years after discharge from service, and because x-
rays from 2003 tended to suggest that his bilateral upper 
extremity disorder may be due to a trauma more recent than 
service, it is unlikely that the Veteran's current bilateral 
upper extremity disorder is related to his service-connected 
lumbo-sacral disability.  In contrast, the Veteran's private 
physician offers little justification for his conclusion and 
as such the conclusion is of limited probative value.

The Board notes that the Veteran's bilateral upper extremity 
disorder is found to be capable of lay observation and thus 
his statements as to symptomatology constitute competent 
evidence.  

However, while the Veteran is competent to state that has had 
pain and numbness of the upper extremities,  he is not 
competent to provide more than simple medical observations, 
such as diagnoses or complex medical opinions regarding 
etiology. See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, 
the Veteran's lay assertions, in this case, are not 
sufficient to establish the etiology of the claimed disorder.

Finally, in an August 2008 letter, the Veteran stated that 
"no VA doctor has even examined my upper spine."  The Board 
notes that during his VA examination three months later, the 
examiner did in fact examine the Veteran's cervical spine in 
considering the etiology of his bilateral upper extremity 
disorder.

In sum, the preponderance of the evidence establishes that 
the upper extremity neuropathy was neither caused nor 
aggravated by a service connected disease or injury.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral upper extremity disorder as 
secondary to low back intervertebral disc disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


